                              ROSENBERG CALICA              &     BIRNEY    LLP
                                      ATTORNEYS AND COUNSELORS AT LAW
                                        I 00 GARDEN CITY PLAZA. SUITE 408
                                         GARDEN CITY. NEW YORK I I 530
RONALD J. ROSENBERG*                       TELEPHONE (516) 747-7400                     DIANA G. ATTNER
ROBERT M. CALICA                                                                      KENNETH J. WEINSTEIN
                                            FACSIMILE (516) 747-7480
WILLIAM J. BIRNEY                                                                       RICHARD A. ROSS
EDWARD M. Ross•                                  WWW.RCBLAW.COM
                                                                                               OF COUNSEL
LESLEY A. REARDON
KENNETH E. ANESER 0                                                                   * ALSO   ADMITTED FL
JOHN S. CIULLA                                                                        "ALSO ADMITTED CT
                                                                                      O
                                                                                          ALSO ADMITTED CT. NJ, DC
JUDAH SERFATY                                   April 16, 2019                        +ALSO ADMITTED MD
PETER J. WILLIAMS+                                                                    *ALSO ADMITTED NJ
JOSHUA M. LIEBMAN*
DEREK D. MUSA
JORDI I. KUSHNER
MINDY R. HOLLANDER




     VIAECF

     Hon. Katherine H. Parker
     United States Magistrate Judge
     United States District Court : SDNY
     500 Pearl Street
     New York, New York 10007

             RE:     Hesharn Awad, et al. v. Sharif Omar, et al.
                     Case No. 18-CV-10810 (NRB) (KHP)

     Dear Magistrate Judge Parker:

              We are attorneys for non-party Certilman Balin Adler & Hyman LLP (the "Certilman
     Firm"), a non-party law firm that is among the numerous (8 in total) non-party professionals
     (attorneys and accountants) and banks or lenders which have been served with the Subpoena
     Duces Tecum dated March 26, 2019 ("Non-Party Subpoena") by counsel for the plaintiffs herein
     ("Plaintiffs") (Ex. A hereto). Because the Non-Party Subpoena was served upon the Certilman
     Firm on April 3, 2019, its Objections pursuant to Fed R. Civ P. 26 and 45 are not due until April
     17, 2019, but are filed herewith (Ex. B hereto). The Non-Party Subpoena was premature, and
     even if authorized, seeks patently privileged information and is unduly burdensome, and
     duplicative of the Subpoena served upon the other non-parties. The Certilman Firm proposes
     that if the Non-Party Subpoena is enforced in any respect, it should be limited to production of
     the non-privileged loan documentation shared with third-parties such as banks and other lenders,
     or executed corporate agreements. We respectfully request that the parties be required to
     conduct a Rule 26(f) conference, during which they should be required to agree to limit the Non-
     Party Subpoena to such loan and executed corporate agreements, so as to avoid undue burden,
     expense, and infringement on privilege. See Rule 45( d)(l) (obligation on parties to "take
     reasonable steps to avoid imposing undue burden or expense on a person subject to the
     subpoena"). In the event they fail to do so, we respectfully request an opportunity under Rule
     45(d)(3) to limit the subpoena and to allow other cost and burden saving measures.




     {00306210-3}
ROSENBERG CALICA        &   BIRNEY     LLP
                                                                                       April 16,2019
                                                                                              Page2

          We have been provided with copies of the correspondence to the Court concerning the
   Non-Party Subpoena including the various objections asserted by the firm of Westerman Ball
   Ederer Miller Zucker & Sharfstein, LLP (the "Westerman Firm") on behalf of defendant Sharif
   Omar ("Defendant") and the correspondence of the firm of Belkin Burden Wenig Goldman LLP
   (the "Belkin Firm") on behalf of Plaintiffs (the "Attorney Correspondence").

           As the Attorney Correspondence to the Court makes clear, the Certilman Firm was ( and
   is) the corporate counsel (and in some instances, litigation counsel) to the various business
   entities owned (or formerly owned) by the parties including, principally, Liptis Pharmaceuticals
   USA and related entities (the "Family Businesses").

           As is self-evident from the Non-Party Subpoena itself (Ex. A), full and unrestricted
   compliance by the Certilman Firm covering the defined "Relevant Period" (i.e., the 10 year
   period from January 1, 2009) which involves broadly defined "documents" pertaining to any
   "communication" defined as "Relating" to the Family Businesses, their principals, officers,
   members, managers, employees and others, will inevitably involve serious issues of attorney-
   client privilege and other potential privileges which the Certilman Firm is in no position to waive
   absent an authorized and binding waiver by some or all of the parties to this contentious family-
   based litigation relating to the Family Businesses (the "Privileged Matters"). It also involves an
   immense burden imposed on the non-party.

           Thus, and despite the self-evidently overbroad and burdensome character of the Non-
   Party Subpoena's broad definition of "Documents", "Communications" and the "Relevant
   Period", and while the Certilman Firm proposes to produce non-privileged core documents
   related to the loans and transactions specified in the Non-Party Subpoena (i.e., loan
   documentation shared with third-parties such as banks and other lenders, or corporate
   agreements which are or were in the possession of the parties themselves), the Certilman Firm is
   unable to further comply with the Non-Party Subpoena which clearly implicates Privilege
   Matters absent an appropriate and authorized waiver or direction or resolution by the Court of
   privilege issues. Even then, the burden on the Certilman Firm is not warranted.

           Moreover, as we observe from the Attorney Correspondence, it is claimed by Defendant
   that the Non-Party Subpoena was issued prematurely and is thus unauthorized by reason of the
   absence of a Rule 26(f) Discovery Conference, the filing of a Discovery Plan, or an initial Pre-
   Trial Conference before this Court under Rule 16.

          It further appears from the Westerman Firm correspondence that the Defendant is further
   seeking a stay of discovery (or minimally, a stay of non-party discovery including the Non-Party
   Subpoena) pending the Westerman Firm's planned motion on behalf of Defendant to dismiss the
   Amended Complaint.

          Under such circumstances, in addition to our filing of appropriate Objections on behalf of
   the Certilman Firm pursuant to Federal Rules 26 and 45, it is respectfully requested that the




   {00306210-3}
ROSENBERG CALICA        &   BIRNEY    LLP
                                                                                       April 16,2019
                                                                                              Page3

   Court extend, stay or toll the Certilman Firm's time to otherwise comply with the Non-Party
   Subpoena until the pending discovery dispute and Plaintiffs' application for a stay of discovery is
   determined by the Court.

          Thereafter, and as set forth in the Certilman Firm's Objections, it is respectfully
   requested that the Certilman Firm not be required to provide any responsive documents that
   involve Privileged Matters (as defined above) until such time as there has been an authorized
   waiver or determination by the Court of authority of either the Plaintiffs and/or Defendant to
   authorize such a waiver, and the Certilman firm is afforded an opportunity to obtain relief from
   the Non-Party Subpoena under Rule 45(d).

          We thank the Court for its consideration and courtesy.

                                                Respectfully,

                                                ROSENBERG CALICA & BIRNEY LLP


                                                By: ~~~~-r-+-,<----------.-~~~~~~~~~
                                                                            --~
                                                Attorney for Non-Party Certilman Firm

   RMC:ds
   cc:    Hon. Naomi Reice Buchwald (via ECF)
          Westerman Ball Ederer Miller Zucker & Sharfstein, LLP (via ECF)
          Belkin Burden Wenig & Goldman LLP (via ECF)
   Enclosures




   {00306210-3}
EXHIBIT A
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 1 of 74



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
 HESHAM AWAD, SHERIN AWAD, AHMED
 AW AD, JEHAN AW AD, NAB IL EL SHAIKH,
 ASHA EL SHAIKH, YUSUF ELSHAIKH,                                       18 Civ. 10810 (NRB)
 OMAR ELSHAIKH and MOHAMED OMAR,

                                     Plaintiffs,

          -against-

 SHARIF OMAR and SAMI OMAR,

                                     Defendants.
 ----------------------------------------------------------------x
      NOTICE OF SUBPOENAS TO PRODUCE DOCUMENTS, INFORMATION, OR
    OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 45


        PLEASE TAKE NOTICE THAT, on the date hereof, Hesham Awad, Sherin Awad,

Ahmed Awad, Jehan Awad, Nabil El Shaikh, Asha El Shaikh, YusufElshaikh, Omar Elshaikh and

Mohamed Omar ("Plaintiffs"), by and through their attorneys, Belkin Burden Wenig & Goldman,

LLP, will file and serve the attached subpoenas pursuant to Federal Rule of Civil Procedure 45,

commanding production on the following persons and entities on or before April 29, 2019 to

Belkin Burden Wenig & Goldman, LLP, 270 Madison Avenue, 5th Floor, New York, New

York 10016, Attn: Jay B. Solomon, Esq.:


        1. Certilman Balin Adler & Hyman, LLP, 90 Merrick Avenue, East Meadow, NY 11554;

       2. Michael Yastrab P.C., 363 Seventh Avenue, 18th Floor, New York, NY 10001;

       3. Eisner CPA PC, 429 Atlantic Ave, Unit 2-A, Freeport, NY 11520;

       4. Baker Tilly Virchow Krause, LLP, 25 Baylis Road, Suite 300. Melville, NY 11747.

           Attn: Peter S. Noce, CPA;

       5. Popular Bank, 85 Broad Street, New York, NY 10004, Attn: Legal Department;
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 2 of 74



         6. Investors Bank, 101 JFK Parkway, Short Hills, NJ 07078, Attn: Legal Department;

         7. TD Bank, 11000 Atrium Way, Mount Laurel, NJ 08054, Attn: Levy Department; and

         8. BankUnited, N.A., 7815 Northwest 148th Street, Miami Lakes, FL 33016.



Dated: New York, New York                   BELKIN BURDEN WENIG & GOLDMAN, LLP
       March 26, 2019
                                            Attorneys for. Plaintiffs
                                            270 Madison Avenue

                                            (212)867\t
                                            New York~ York 10016


                                            By:                    · ~
                                                              n,
                                                     Jay B. Srtffl  Esq.


To:     Philip J. Campisi, Esq. (via Overnight Courier)  v·
        Westerman Ball Ederer Miller Zucker & Sharfstein, LLP
        1201 RXR Plaza
        Uniondale, NY 11556

        Mr. Sarni Omar (via Overnight Courier)
        2747 Paradise Road, Unit 3103
        Las Vegas, NV 89109




                                                 2
BMARGOLIN/13120.0003/2556628
                   Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 3 of 74


 AO .888 (Rev 12/J 3) Subpoena to Produce Documents, Infonnation, or Objects or to Penmt Inspection of Premises in a Ctv1I Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Southern District of New York

                      Hesham Awad, et. al.                                     )
                                                ····---·-·-
                                Plaintiff                                      )
                                v.                                             )        Civil Action No.             18-cv-10801 (NRB)
                        Sharif Omar, et. al.                                   )
                                                                               )
                               Defenda111                                      )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                    Certilman Balin Adler & Hyman, LLP
                                                     90 Merrick Avenue, East Meadow, NY 11554
                                                                                         rntJ.r)De,,a is directed)

     ,A Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents. electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:  SEE RIDER




  Place: Belkin Burden Wenig & Goldman, LLP, 270 Madison                                 Date and Time:
         Avenue, 5th Fl., New York, NY 10016, Attn: Jay B.                                    On or before April 29, 2019
         Solomon.Esq.~ ···~-

     O fnspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect. measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 : Place:                                                                               Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       3/Z{ /J q                                                                                                 ,t\
                                  CLERK OF COURT


                                            Signature of Clerk or Deputy Clerk
                                                                                            OR

                                                                                         A;Jlley . signature          0\ ~ -
The name. address, e-mail address, and telephone number of the attorney representing (name vJanyJ
f:l~~hamJiwad, et~. _                             .                , who issues or req~sts this subpoena, are:
Jay B. Solomon, Esq., Belkin Burden Wenig & Goldman, LLP, 270 Madison Avenue, 5th Fl., New York, NY 10016.
jsolomon@bbwg.com. 212-867-4466

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed: R. Civ. P. 45(a)(4).
                     Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 4 of 74


 AO 888 (Rev. 12113) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection or Premises in a Civil Action(l'age 3)

                               Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
 (c) Place of Compliance.                                                             (ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
   (I) For II Tri"{, He11ri11g, or Depositio11, A subpoena may command a         study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                  (C) Specifj,ing Co11dilions as a11 Alternative. In the circumstances
    (A) withm I 00 miles of where the person resides, is employed, or            described in Rule 4S(d)(3)(B), the court may, instead of quashing or
 regularly transacts business in person; or                                      modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly     conditions if the serving party:
 transacts business in person, if the person                                          (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party's officer, or                                   otherwise met without undue hardship; and
       (ii) JS commanded to attend a trial and would not incur substantial            (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                 (c) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information,   or            ()) Pro,l11cil1g Doc11111e11ts or Electro11ically Stored /11formatio11. These
 tangible things at a place within 100 miles of where the person resides, is     procedures apply lo producing documents or electronically stored
 employed, or regularly transacts business in person; and                        information:
   (8) inspection of premises at the premises lo be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                     must organize and label them to correspond to the categories in the demand.
                                                                                    (8) Form for Producing Elec/ro11ically Stored Information Not Specified.
  (I) Avoiding U11d11e B11rde11 or Expense; S1111ctio11s. A party or attorney    If a subpoena does not specify a form for producing electronically stored
responsible for Jssumg and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable limn or forms
subpoena. The court for the district where corn pl iance is required must           {C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost cam111gs and reasonable attorney's fees-on a party or allorncy who          information in more than one form.
fails to comply                                                                     (D) Inaccessible Elec/ronically Stored !nformolion. The person
                                                                                 responding need not provide discovery of electronically stored information
  (2)  Comma11d to Prod11ce Materials or Permit /11spectio11.                    from sources that the person identifies as not reasonably accessible because
    (A) Appearance Nol Ueq111red. A person commanded lo produce                  of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
 production or mspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing. or tnal                                                                 requesting party shows good cause, considering the Iimitations of Rule
    ( B) Oh1ect1ons A person commanded to produce documents or tangible          26(b )(2)(C) The court may specify conditions for the discovery.
tl11ng; or to permit mspccuon may serve on the party or allorncy designated
111 thc subpoena a wrillcn objection to inspecting. copying, testing, or         (2) Clt1iming Privilege or Protectio11.
sampl111g any or all of the mutenals or to inspecting the premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
       (i) At any time, on notice to the commanded person, the serving party     tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         {B) /11/ormafion Produced. If information produced in response to a
       (ii) These acts may be required only as directed in the order, and the    subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijyi11g a S11bpoe1111.                                       information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the cuurt for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified; and may promptly
     {i) fails to allow a reasonable lime to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
specified in Ruic 45(c):                                                         produced the information must preserve the information until the claim JS
     {iii) requires disclosure of privileged or other protected mailer, if no    resolved.
exception or waiver applies; or
     (iv) subjects a person lo undue burden.                                    (g) Contempt.
  (B) When Permilled. To protect a person subject lo or aflected by a           The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court-may hold in contempt a person
motion. quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
development, or commercial information: or



                                         For access to subpoena materials, see Fed R Civ P 45(a) Committee Note (2013)
             Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 5 of 74




L'.NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------}{
  HESHAM AW AD, SHERIN AWAD, AHMED
  AWAD, JEHAN AWAD, NABIL EL SHAIKH,
  ASHA EL SHAIKH,.YUSUF ELSHAIKH,                                           18 Civ. 10810 (NRB)
  OMAR ELSHAIKH and MOHAMED OMAR,
                                                                          RIDER TO SUBPOENA TO
                                     Plaintiffs,                          PRODUCE DOCUMENTS,
                                                                        INFORMATION, OR OBJECTS
             -against-

 SHARIF OMAR and SAMI OMAR,

                                     Defendants.
 ----------------------------------------------------------------x

  TO:         CERTILMAN BALIN ADLER & HYMAN, LLP
              90 Merrick Avenue
              East Meadow, NY 11554

                                                     DEFINITIONS

        The following definitions are used herein:

        1.         The term "Plaintiffs" refers to Hesham Awad, Sherin Awad, Ahmed Awad, Jehan

Awad, Nabil El Shaikh, Asha El Shaikh, Yusuf Elshaikh, Omar Elshaikh and Mohamed Omar.

        2.        The term "Defendants" refers to Sharif Omar and Sarni Omar.

        3.        The term "New Life" refers to New Life Holding Corp., a New York corporation,

having a principal place of business at I 10 Red School House Road, Spring Valley, New York

10977, and an address at 2162 Third Avenue, New York, New York 10035.

        4.        The term "Omar Holding" refers to Omar Holding Corp., a New York corporation,

having a principal place of business at 110 Red Schoolhouse Road, Spring Valley, New York

10977, and an address at 1618 Westchester Avenue, Bronx, New York 10472.

        5.        The term "Liptis" refers to Liptis Pharmaceuticals USA, Inc., a domestic business

corporation, and Liptis Holdings, LLC, a domestic limited liability company, both having a
             Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 6 of 74




 principal place of business and an address at 110 Red Schoolhouse Road, Spring Valley, New

 York 10977.

        6.       The term "Relevant Period" shall mean January 1, 2009 to present, unless otherwise

 specifically indicated in the document requests that follow.

        7.       The term "Accountants" refers to (i) Michael Yastrab P.C., 363 Seventh Avenue,

 18th Floor, New York, NY 10001, (ii) Eisner CPA PC, 429 Atlantic Ave, Unit 2-A, Freeport, NY

 11520, and (iii) Peter S. Noce, CPA, Baker Tilly Virchow Krause, LLP, 125 Baylis Road, Suite

300, Melville, NY 11747.

        8.       The term "Lenders" shall mean (i) Banco Popular, (ii) Investors Bank, (iii) TD

Bank, (iv) BankUnited, N.A., and (v) any other person or entity that lent money to Defendants,

Sharif, Sarni, New Life, Omar Holding, or Liptis during the Relevant Period.

        9.       As used herein, the term "Document" or "Documents," regardless of origin, source

or location, means all writing of any kind, including the originals and all non-identical copies,

whether different from the originals by reason of any notation made on such copies or otherwise,

including without limitation: all letters, correspondence, complaints, communications, messages,

text-messages, telephone records, notes, telexes, telegrams, facsimile transmissions, e-mails,

memoranda, inter-office or otherwise, records, financial statements, bank statements, mortgages,

loan documents, loan agreements, statements of account, financial records, requisitions, bids,

estimates, budgets, proposals, calendars, diaries, order forms, minutes, receipts, telephone or

personal conversations or conferences, intra-company communications, microfilm, photographs,

digital images, motion pictures, videotapes, photographic negatives, phonograph records, tape

recordings, wire recordings, digital recordings, other mechanical recordings, transcripts or logs of

any such recordings and all other compilations from which information can be obtained or

translated, bulletins, studies, analyses, notices, computer generated matter and any codes necessary


                                                 2
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 7 of 74




to comprehend such matter, books, pamphlets, lists, brochures, blueprints, plans, specifications,

drawings, periodicals, charts, graphs, indices, bills, invoices, cancelled checks (front and back),

check registers, deeds, contracts, agreements, leases, articles of organization, and any other

writings of any nature, however produced or reproduced, including copies of such Documents, and

Documents with handwritten comments or inscriptions not originally part of said document, but

excepting those Documents which have been prepared by legal counsel solely for the purpose of

this litigation. The scope of Documents includes, without limitation, all electronically stored

information, including, but not limited to: e-mail communications, voice mail communications,

instant messaging communications, online access data (including, but not limited to, temporary

internet files, history and/or cookies), contacts, calendar and diary application data (including, but

not limited to, Microsoft outlook), databases, word processed documents, spreadsheets and/or

other office application Documents (including, but not limited to, power point, excel and/or word),

QuickBooks, .PDF, .TIFF, ..TPG, and GIP images, sound recordings, video network access, server

activity logs, project management application data and backup and archival files. Sources and/or

origins of Documents include, without limitation, desktop computers, tablet computers, laptops,

home computers, digital devices (including, but not limited to, I-PADS, Ipods, kindles, nooks and

other similar devices), hard drives, backup tapes, portable drives (including, but not limited to,

USB drives), CD's, DVD's, "Cloud" servers and other online or third party data storage facilities,

web-based e-mail services (including, without limitation, g-mail), smart phones, mobile and

cellular phones and/or PD A's (including, but not limited, to I-phones, Blackberries and/or Android

devices), digital cameras and flash media, unified messaging and other voicemail systems, fax

machines, copiers and/or printers.

       l 0.    The terms "Communication" or ·'Communication" means all oral, visual or other

sensory means of transmitting information other than through a "Document" or "Documents"


                                                 3
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 8 of 74




 including, but not limited to, any discussion, meeting, negotiation, letter, memorandum, document,

 telephone call, telex, text-message, e-mail or written or oral communication.

         11.     The terms "Relating" and "Relate" means concerning, pertaining to, consisting of,

 discussing, relating to, referring to, arising out of, describing, noting, referencing, stating,

 mentioning, studying, reflecting, reflecting upon, evaluating, analyzing, evidencing, indicating,

constituting, recording, memorializing, supporting, substantiating, or being relevant to, or forming

the basis of, directly or indirectly.

         12.     The terms "shareholder," "member," "manager member," "manager," "officer,"

"director," "agent," "employee," and any other such designation means any person now serving or

serving at any relevant time in any such capacity even though no longer serving in such capacity.

         13.      "You," ·'Your,'" and "Yours" shall mean Certilman Balin Adler & Hyman, LLP,

including its members, managers, officers, agents, employees, attorneys, partners and parent or

affiliated entities.

        14.      "All" and "each" shall be construed as all and each.

        15.      The connectives "and" and "or" shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

                                         INSTRUCTIONS

                 1.    The Document Requests which follow are to be regarded as continuing in

nature, so that further, more complete and supplemental responses must be served immediately if

Plaintiffs obtain further, more complete, or new information or Documents prior to the final

disposition of this matter.

                2.     All Documents produced pursuant to these Document Requests must be

produced as they are kept in the usual course of business. Plaintiffs are to indicate the paragraph


                                                 4
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 9 of 74




 or subparagraph of the particular request in response to which each Document is produced.

                  3.   If any of the Documents requested by the Document Requests are withheld

under a claim of privilege, identify each such Document and state the date of the Document,

identify its author and addressee, each person to whom copies of the Document were furnished, or

to whom the contents thereof were communicated, a summary of the subject matter of the

Document, its present location and custodian, the basis upon which the asserted privilege is

claimed, and the requests to which the Document is responsive.

                 4.    If any of the Documents requested by the Document Requests have been

destroyed, furnish a list identifying each such Document, its author and addressee, each person to

whom copies of the Document were furnished or to whom the contents thereof were

communicated, a summary of the substance of the Document, the date upon which it was

destroyed, the reason it was destroyed, and by whom.

                 5.    If any portion of any Document is responsive to any Document Request, the

entire Document must be produced.

                 6.    If any of these Document Requests cannot be satisfied in full, Plaintiffs are to

produce Documents to the extent possible, specifying the reason for their inability to produce

further Documents, and stating what knowledge, information or belief Plaintiffs have concerning

the unproduced portion.

                 7.    All Documents which cannot be legibly copied must be produced in their

original form.

                 8.    With respect to any Documents stored in a computer data base, including

electronic mail, Plaintiffs must provide both a hard copy printout of the Document, as well as a

copy of the computer or electronic tape, disc or other electronic medium on which the document

is stored, including all backups and archives of such computer database.


                                                   5
         Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 10 of 74




                              SCOPE OF DOCUMENT DEMAND

        The discovery period of this Document Request is for the period from January 1, 2009 to

present, and this Document Request shall be deemed to relate to the aforesaid discovery period,

 except where otherwise specifically indicated.      Please note that Plaintiffs have a continuing

obligation to supplement its responses to this Document Request through and including any trial.

        Furthermore, Defendants expressly reserve the right to supplement, modify and/or amend

this Document Request at any time subsequent to the date hereof, including, but not limited to,

requesting additional and/or supplemental Documents.


                              DOCUMENTS TO BE PRODUCED

                1.     All Documents and/or Communications for the Relevant Period Relating to

mortgage loan applications, consolidations of loans, mortgages or any other financial transactions

made by Defendants, New Life, Omar Holding, and/or Liptis, or any shareholder, member,

manager member, manager, officer, director, agent, and/or employee thereof (i) on or about May

1, 2009 with Banco Popular and the approval and underwriting of such loan, (ii) on or about March

1, 2012 with Investors Bank and the approval and underwriting of such loan, (iii) on or about

March 1, 2015 with TD Bank and the approval and underwriting of such loan, (iv) on or about

March 1, 2017 with Ban]<United, N.A. and the approval and underwriting of such loan, and (v)

with any Lenders and the approval and underwriting of such loan(s).

               2.      All Documents and/or Communications for the Relevant Period Relating to

(a) Defendants, New Life, Omar Holding, and/or Liptis, or any shareholder, member, manager

member, manager, officer, director, agent, and/or employee thereof, and (b) (i) any mortgage loan

applications, the approval and underwriting of such loans or any other transactions, and any cover

letter, email or facsimile cover sheets Relating thereto, (ii) any consolidation of loans, mortgages


                                                 6
          Case 1:18-cv-10810-NRB Document 25 Filed 03/26/19 Page 11 of 74




 or any other transactions, and any cover letter, email or facsimile cover sheets Relating thereto,

 (iii) financial statements, records, or other information, (iv) leasing documents, (v) rent rolls, (vi)

 shareholder agreements, (vii) corporate records and resolutions, (viii) affidavits of title and

 affidavits of ownership, and (ix) tax returns.

                  3.     All Documents and/or Communications for the Relevant Period between

 You and Defendants, New Life, Omar Holding, and/or Liptis, or any shareholder, member,
              I

 manager member, manager, officer, director, agent, and/or employee thereof Relating to

 Defendants, New Life, Omar Holding, Liptis, Accountants, and/or Lenders.

                  4.     All Documents and/or Communications for the Relevant Period between

You and Accountants and/or Lenders Relating to Defendants, New Life, Omar Holding, and/or

Liptis or any shareholder, member, manager member, manager, officer, director, agent, and/or

employee thereof.




                                                  7
BMARGOLIN/13120.0003/2546736
EXHIBITB
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

HESHAM AWAD, SH.ERIN AWAD, AHMED AWAD,
JEHAN AWAD, NAB IL EL SHAIKH, ASHA EL SHAIKH,
YUSUF ELSHAIKI-1, OMAR ELSHAIKH and MOHAMED                            18 Civ. 10810 (NRB)
OMAR,
                                                                       NON-PARTY CERTILMAN'S
                                            Plaintiffs,                RESPONSES AND
                                                                       OBJECTIONS TO
                  -against-                                            PLAINTIFF'S SUBPOENA TO
                                                                       PRODUCE DOCUMENTS
SHARIF OMAR and SAMI OMAR,                                             AND INFORMATION

                                            Defendants.

----------------------------------------------------------------x


        Non-Party Certilman Balin Adler & Hyman, LLP ( "Certilman"), by and through its

undersigned counsel, hereby responds and objects to the Subpoena and "NOTICE OF

SUBPOENAS TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO

PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION PURSUANT TO FEDERAL

RULE OF CIVIL PROCEDURE 45" of Plaintiffs (the "Requests") as follows:



                                        GENERAL OBJECTIONS

        1.       These General Objections are incorporated into each specific response and

objection hereinafter set forth, whether generally or as to each or any specific demand in the

Requests and the Definitions attached thereto, as if fully set forth therein, and will not be

repeated in each specific response or objection. Where a general objection is repeated or referred

to in a specific response, it is for emphasis only. No provision of information in response to the

Requests shall be construed as an admission of the propriety of the Requests. Certilman reserves
the right to amend these responses and objections. All responses will be subject to the objections

contained herein.

        2.      Certilrnan objects to those portions of the Requests that improperly seek the

disclosure of information that is neither material, necessary nor relevant within the scope of Fed.

R. Civ. P. 26, nor designed to lead to the discovery of admissible evidence, are which are beyond

_the scope of Fed. R. Civ. P. 45.

        3.      Certilrnan objects to the Requests to the extent they seek information that is

protected from disclosure pursuant to the attorney-client privilege, the attorney work product

doctrine, or otherwise is privileged, protected, or exempt from discovery. In responding to the

Requests, Certilrnan has not provided any information that sterns from, or otherwise refers to or

arises out of, privileged discussions, interactions, or transactions. Any disclosure of privileged

material is inadvertent and shall not be considered a waiver of any applicable privilege, the work

product doctrine, or other immunity.

        4.      Certilrnan objects to the Requests to the extent that they purport to call for the

disclosure of information not within the possession, custody or control of Certilrnan.

        5.     Certilrnan objects to the instructions and those portions of the Requests which

purport to impose upon them a burden of production beyond that required by the Federal Rules

of Civil Procedure and the Local Civil Rules of the Southern and Eastern Districts of New York.

        6.     Certilrnan objects to the Requests to the extent they are overbroad, unduly

burdensome, duplicative and cumulative and/or seek information that may be obtained from

other sources that are more convenient, less burdensome, and/or less expensive.

        7.     Certilrnan objects to the Requests to the extent they are vague, ambiguous, fails

to specify with reasonable particularity the information sought, and/or would unreasonably



                                                  2
require Certilman to speculate as to the nature and/or scope of the information sought thereby.

        8.      Certilman objects to the Requests to the extent they require Certilman to make

legal conclusions, and/or presupposes legal conclusions that are disputed.

        9.      In providing these responses and objections to the Requests, Certilman does not in

any way waive or intend to waive, but rather intends to preserve and is preserving: (a) all

objections as to competency, relevance, authenticity, materiality, and admissibility of any

information and/or underlying document identified; (b) all objections as to vagueness, ambiguity,

and undue burden; (c) all rights to object on any ground to the use of any information or

document identified, in any subsequent proceedings, including the trial of this or any other

action; and (d) all rights to object on any ground to any request for further responses to these or

any other discovery requests involving or related to the subject matter of the Requests.

        10.    Certilman provides responses based on information reasonably available to

Certilman on the date these responses are signed. Certilman reserves the right to supplement the

information set forth below at the appropriate time with any information for which the relevance,

responsiveness, or existence becomes apparent at a later date. Certilman also reserves the right

to amend, supplement, correct, or clarify any responses and objections herein at any time and to

interpose additional objections or move for an appropriate protective order if deemed necessary.

       11.     To the extent the Requests seek the disclosure of information or the production of

documents containing trade secrets or other confidential, business or proprietary information,

Certilman will provide such information or produce documents containing such information only

subject to an appropriate confidentiality order, and Certilman expressly reserves all of its rights

in connection with such information.

       12.     Certilman objects to the Requests to the extent they seek the production of



                                                  3
documents that are either publicly available and/or have already been produced by Certilman.

        13.       Certilman objects to the Requests to the extent that they are not reasonably

defined or limited in time or scope.


                           SPECIFIC RESPONSES AND OBJECTIONS

               1. All Documents and/or Communications for the Relevant Period
               Relating to mortgage loan applications, consolidations of loans,
               mortgages or any other financial transactions made by Defendants,
               New Life, Omar Holding, and/or Liptis, or any shareholder,
               member, manager member, manager, officer, director, agent, and
               or employee thereof (i) on or about May I, 2009 with Banco
               Popular and the approval and underwriting of such loan, (ii) on or
               about March 1, 2012 with Investors Bank and the approval and
               underwriting of such loan, (iii) on or about March L 2015 with TD
               Bank and the approval and underwriting of such loan, (iv) on or
               about March 1, 2017 with Bank:United, N.A. and the approval and
               underwriting of such loan, and (v) with any Lenders and the
               approval and underwriting of such loan(s).

Response

        Object on the basis that the request is prohibited by FRCP 26(d) in that, according to the

April 8, 2019 ECF filed letter of Philip J. Campisi, Esq., no Rule 26(f) conference has yet to

have been held.

       Object to the extent the request seeks documents which Certilman previously provided to

Plaintiffs' attorneys or which are otherwise already in Plaintiffs' possession.

       Object on the basis that the request is overbroad and unduly burdensome.

       Object to the extent the request seeks documents other than documents exchanged at the

loan closings identified in Request No. 1, on the basis that any such request does not satisfy the

provisions ofFRCP 45(d) and FRCP 26(b)(l), inasmuch as the disclosure sought is not

sufficiently "relevant to any party's claim or defense" and is not "proportional to the needs of the

case, considering the importance ofthe issues at stake in the action, the amount in controversy,


                                                   4
the parties' relative access to relevant information, the parties' resources, the importance of the

discovery in resolving the issues, and [] the burden or expense of the proposed discovery

outweighs its likely benefit".

        Object to the extent the request seeks documents protected by the attorney-client,

attorney work-product, or other privilege.

        Subject to and consistent with the foregoing general objections and specific objections,

once a Rule 26( t) conference is held and notice thereof is provided, if ever, Certilman will

produce responsive non-privileged documents which are documents exchanged at the specified

loan closings.


                 2. All Documents and or Communications for the Relevant Period
                 Relating to (a) Defendants, New Life, Omar Holding, and/or
                 Liptis, or any shareholder, member, manager member, manager,
                 officer, director, agent, and/or employee thereof, and (b) (i) any
                 mortgage loan applications, the approval and underwriting of such
                 loans or any other transactions, and any cover letter, email or
                 facsimile cover sheets Relating thereto, (ii) any consolidation of
                 loans, mortgages or any other transactions, and any cover letter,
                 email or facsimile cover sheets Relating thereto, financial
                 statements, records, or other information, (iv) leasing documents,
                 (v) rent rolls, (vi) shareholder agreements, (vii) corporate records
                 and resolutions, (viii) affidavits of title and affidavits of ownership,
                 and (ix) tax returns.

Response

       Object on the basis that the request is prohibited by FRCP 26(d) in that, according to the

April 8, 2019 ECF filed letter of Philip J. Campisi, Esq., no Rule 26(±) conference has yet to

have been held.

       Object to .the extent the request seeks documents which Certilman previously provided to

Plaintiffs' attorneys or which are otherwise already in Plaintiffs' possession.

       Object on the basis that the request is overbroad and unduly burdensome.


                                                   5
        Object to the extent the request seeks documents other than documents exchanged at the

loan closings identified in Request No. 1, on the basis that any such request does not satisfy the

provisions ofFRCP 45(d) and FRCP 26(b)(l), inasmuch as the disclosure sought is not

sufficiently "relevant to any party's claim or defense" and is not "proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the parties' resources, the importance of the

discovery in resolving the issues, and [] the burden or expense of the proposed discovery

outweighs its likely benefit".

        Object to the extent the request seeks documents protected by the attorney-client,

attorney work-product, or other privilege.

        Subject to and consistent with the foregoing general objections and specific objections,

once a Rule 26(f) conference is held and notice thereof is provided, if ever, Certilman will

produce responsive non-privileged documents which are documents exchanged at the specified

loan closings.



                 3. All Documents and/or Communications for the Relevant
                 Period between You and Defendants, New Life, Omar Holding,
                 and/or Liptis, or any shareholder, member, manager member,
                 manager, officer, director, agent, and/or employee thereof Relating
                 to Defendants, New Life, Omar Holding, Liptis, Accountants,
                 and/or Lenders.

Response

       Object on the basis that the request is prohibited by FRCP 26(d) in that, according to the

April 8, 2019 ECF filed letter of Philip.J. Campisi, Esq., no Rule 26(f) conference has yet to

have been held.

       Object to the extent the request seeks documents which Certilman previously provided to


                                                 6
Plaintiffs' attorneys or which are otherwise already in Plaintiffs' possession.

        Object on the basis that the request is overbroad and unduly burdensome.

        Object to the extent the request seeks documents other than documents exchanged at the

loan closings identified in Request No. 1, on the basis that any such request does not satisfy the

provisions ofFRCP 45(d) and FRCP 26(b)(l), inasmuch as the disclosure sought is not

sufficiently "relevant to any party's claim or defense" and is not "proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the parties' resources, the importance of the

discovery in resolving the issues, and [] the burden or expense of the proposed discovery

outweighs its likely benefit".

        Object to the extent the request seeks documents protected by the attorney-client,

attorney work-product, or other privilege.

        Subject to and consistent with the foregoing general objections and specific objections,

once a Rule 26( f) conference is held and notice thereof is provided, if ever, Certilman will

produce responsive non-privileged documents which are documents exchanged at the specified

loan closings.


                 4. All Documents and/or Communications for the Relevant
                 Period between You and Accountants and/or Lenders Relating to
                 Defendants, New Life, Omar Holding, and/or Liptis or any
                 shareholder, member, manager member, manager, officer, director,
                 agent, and/or employee thereof.

Response

       Object on the basis that the request is prohibited by FRCP 26(d) in that, according to the

April 8, 2019 ECF filed letter of Philip J. Campisi, Esq., no Rule 26(f) conference has yet to

have been held.


                                                 7
        Object to the extent the request seeks documents which Certilman previously provided to

Plaintiffs' attorneys or which are otherwise already in Plaintiffs' possession.

        Object on the basis that the request is overbroad and unduly burdensome.

        Object to the extent the request seeks documents other than documents exchanged at the

loan closings identified in Request No. 1, on the basis that any such request does not satisfy the

provisions ofFRCP 45(d) and FRCP 26(b)(l), inasmuch as the disclosure sought is not

sufficiently "relevant to any party's claim or defense" and is not "proportional to the needs of the

case, considering the importance of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the parties' resources, the importance of the

discovery in resolving the issues, and [] the burden or expense of the proposed discovery

outweighs its likely benefit".

       Object to the extent the request seeks documents protected by the attorney-client,

attorney work-product, or other privilege.

       Subject to and consistent with the foregoing general objections and specific objections,

once a Rule 26(f) conference is held and notice thereof is provided, if ever, Certilman will

produce responsive non-privileged documents which are documents exchanged at the specified

loan closings.

Dated: Garden City, New York
       April 16,2019



                                                     Robe      . Calica
                                                     Judah Serfaty
                                              Attorneys for Non-Party Certilman Balin Adler &
                                              Hyman,LLP
                                              100 Garden City Plaza, Suite 408
                                              Garden City, New York 11530
                                              (516) 747-7400


                                                 8
